BLAND, P. J.
—
The authority, if it exists, in the appellant to levy a license tax on a foreign insurance company is found in section 5857, Eevised Statutes 1899. The court below evidently ruled that so much of said section as authorized the appellant to levy a tax on foreign insurance companies was repealed by section 8043, Eevised Statutes 1899 — first enacted in 1895 — and the sole question in the case is, whether or not the Act of 1895 takes away the authority of cities of the third class to levy a license tax on foreign insurance companies doing business within their corporate limits. The Act of 1895 amends sections 5958, 5959, 5961, 5962, 5968, chapter 6, Eevised Statutes 1889. These sections as they stood prior to their amendment provided for a tax of two percent on the annual amount received by foreign insurance companies doing business in this State, from premiums received, whether in cash, in notes or on amount of business, to be assessed by the superintendent of the insurance department. Section 5959 required that a statement of business done in the State should be made by each of such companies to the superintendent of insurance, stating the amount of premiums received. Section 5961 required all such companies to deposit with the assessor of the county or township and of the city or town in which it shall have collected premiums, a statement of the whole amount of premiums received therein, deducting therefrom the amount of cash actually paid for *384losses. Section 5963 of tbe act provides that tbe amount of premiums received shall be subject in the county, township, city or town where collected, to the levy and payment of taxes of every kind as other property for county, township, municipal and school purposes, to be paid to the respective collectors of these municipal corporations. Section 5964 provides in effect that if less than two per cent tax has been paid to' the county, township, city, town and school district, the balance shall be collected by the superintendent of the insurance department and paid to the State Treasurer. The amendment of 1895 provides that in lieu of all these taxes, there shall be assessed by the superintendent of the insurance department two per cent on premiums, etc., received on all business done in the State which tax shall be paid into the State Treasury and that the tax when collected shall be distributed, one-half to the State and the other half to the city of St. Louis and the several counties of the State on the basis of the number of children of school age in said city and the several counties, and that on the receipt of its distributive share by any county it is made the duty of the county court to make a division and distribution of the money between the county and its incorporated cities and towns, as provided for by section 8041, Revised Statutes 1899. The purpose! of the Act of 1895 was so to amend the law applicable to the taxation of foreign insurance companies doing business in the State' as to simplify the mode of assessing and collecting the taxes and to make a more equitable distribution of the taxes after they were collected. The rate of taxation is neither increased nor diminished by the amendment, nor is there increased burden imposed upon the insurance companies ; on the contrary, the burden is made less to them and the whole matter is simplified and made easier of execution. The scope, purpose and intent of the Act of 1895 was to change the mode of assessing, collecting and apportioning the tax *385derived from these insurance companies for state, county and municipal purposes under the revenue laws of the State and not to enact a new law covering the entire field to take the place of and supersede all the State and municipal legislation on the subject, and the law as amended is no more inconsistent with, or repugnant to section 5857, supra, than were the sections prior to their amendment. The Act of 1895 does not, in terms, repeal section 5857, and certainly does not by implication.
In the city of St. Joseph v. Ernst, 95 Mo. 360, it was held that taxation under similar statutes was not' duplicate taxation. No more can such taxation be called duplicate taxation, than can the taxation of real estate in an incorporated city be called duplicate taxation, that is, for the same year, taxed once for city purposes and again for State and county purposes. The provision for a tax of two per cent “in lieu of all other taxes,” found in section 80J3 as amended by the Act of 1895, has reference to and includes only taxes to be levied and collected under the State laws. It has no reference to and does not include taxes which may be levied by incorporated cities of the third class under their charter powers for purely municipal purposes. The changes effected in the law by the Act of 1895, are changes only in the mode of assessing, collecting and distributing the same per cent of taxation on identically the same income, for the identical purposes, to be distributed to identically the same public corporations as under the law before amended. No change was wrought by the amendment in the charter power of appellant to require a license tax of foreign insurance companies for the privilege of carrying on its business within its corporate limits.
The judgment is reversed and cause remanded.
All concur.